UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2345


SQUIRE MILTON MOSELEY, JR.,

                Plaintiff - Appellant,

          v.

VETERANS RETRAINING ASSISTANCE PROGRAM; POST 9/11 GI BILL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-02867-JFM)


Submitted:   March 17, 2015                 Decided:   March 19, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Squire Milton Moseley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Squire Milton Moseley, Jr., appeals the district court’s

order   dismissing    his    complaint    without   prejudice.       We   have

reviewed the record and find no reversible error.             Accordingly,

we   affirm   for    the    reasons   stated   by   the   district    court.

Moseley v. Veterans Retraining Assistance Program, No. 1:14-cv-

02867-JFM (D. Md. Dec. 2, 2014).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                     AFFIRMED




                                      2